Citation Nr: 0024422	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-41 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches, to 
include the issue of whether the rating action dated in 
January 1980 is final.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1974 to January 1979.

The veteran filed a claim in January 1979 for service 
connection for headaches.  By rating decision in January 1980 
service connection for headaches was denied.  In June 1995, 
the veteran filed a claim for service connection for 
headaches.  This appeal arises from an November 1995 rating 
decision from the Washington, DC Regional Office (RO) that 
denied service connection for status post contusion 
headaches.  A Notice of Disagreement was filed in January 
1996 and a Statement of the Case was issued in May 1996.  A 
substantive appeal was filed in June 1996 with a request for 
a hearing before a Member of the Board in Washington, DC.  As 
the Board is required to make an independent determination of 
whether the evidence is new and material, the issue to be 
considered will be that appearing on the title page of this 
decision.  In the November 1996 Supplemental Statement of the 
Case, the issue was considered on a new and material basis.

On June 9, 2000, a hearing was held in Washington, DC, before 
Iris S. Sherman, who is a member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 2000).


FINDINGS OF FACT

1.  The January 1980 rating decision that denied service 
connection for headaches was predicated on a grave procedural 
error; the claim remains pending.

2.  The claim for service connection for headaches is 
plausible.



CONCLUSIONS OF LAW

1.  The January 1980 decision of the regional office that 
denied service connection for headaches is not final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1999).

2.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for headaches.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has noted that, in cases of "grave 
procedural error" the Court of Appeals for Veterans Claims 
"has consistently held that RO or Board decisions are not 
final for purposes of direct appeal," and cited Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) for the proposition that 
"where VA has failed to procedurally comply with statutorily 
mandated requirements, a claim does not become final for 
purposes of appeal to the [Court of Appeals for Veterans 
Claims]." Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

In the Hayre case, the Federal Circuit indicated that the 
VA's has a duty to claimants to obtain service medical 
records, and discussed the effect of failure to obtain such 
records.  Hayre, 188 F.3d 1331-32.  The Federal Circuit found 
that a single request for pertinent SMRs specifically 
requested by the claimant and not obtained by the RO does not 
fulfill this.  In particular, the Federal Circuit stated that 
the duty does not end upon the RO's submission of requests 
for records, and that VA's and the Board's duty is heightened 
because "the veteran cannot reasonably be expected to have 
such records."  Id.

The Federal Circuit further elaborated that certain 
requirements were "inherent" in this duty, including a 
requirement that the Secretary notify the claimant if VA is 
unable to obtain pertinent SMRs specifically requested by the 
veteran "so that the claimant may know the basis for the 
denial of his or her claim; may independently attempt to 
obtain the SMRs; may submit alternative evidence and/or 
timely appeal."  The Hayre case stands for the proposition 
that when the VA failed to obtain pertinent service medical 
records specifically requested by the claimant, and failed to 
provide the claimant with notice explaining the deficiency, 
the claim does not become final for purposes of appeal.

The Board notes that there are numerous similarities between 
the veteran's claim in this case and the circumstances 
discussed by the Federal Circuit in Hayre.  In the instant 
case, in his original claim in January 1979, the veteran 
specifically identified the time period of treatment for an 
accident he was involved in service that he indicated caused 
headaches from which he reportedly has continued to suffer.  
The veteran's claim was disallowed in January 1980 on lack of 
documentation of the incident and treatment for headaches. 

In this case, the veteran's claim was denied in January 1980 
without an attempt to obtain the veteran's complete service 
medical records.  The veteran informed the RO that he was 
treated at Hahn Air Force Base in Germany.  Service medical 
records from this facility were not obtained.  In this 
regard, in August 1979, a VA employee noted in a Report of 
Contact, that a fully explained medical request to Hahn AFB, 
Germany be sent requesting that they research their records 
and that any found records be forwarded directly to the VA.  
There is no letter in the file documenting that this was 
accomplished.  There is no evidence that this was 
accomplished.  Subsequent to the August 1979 Report of 
Contact, there is only a form from the National Personnel 
Records Center that the medical records in their possession 
was already sent to the VA.

Under the Federal Circuit's analysis in Hayre, the Board 
finds that the January 1980 rating decision did not become 
final, since the duty to obtain service medical records had 
not been fulfilled.  The RO's error in failing to follow up 
in obtaining service medical records from Hahn AFB is 
considered the kind of grave procedural error contemplated by 
Hayre.  Accordingly, the current claim will be considered as 
having originated from the veteran's original, January 1979, 
claim.

As such, it must next be determined whether, based upon all 
the evidence and presuming its credibility, the claim for 
service connection for headaches is well grounded.  The Board 
notes that the reopening of the veteran's claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Pursuant to Bernard, the 
Board must consider whether addressing the veteran's claim on 
a de novo basis would cause prejudice to the veteran if it 
was not so considered by the RO.  As the RO has considered 
the veteran's claim on a de novo basis in the November 1995 
rating decision, any potential prejudice to the veteran 
precipitated by the reopening of this claim will be rendered 
moot.

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability 
(See Rabideau v. Derwinski, 2 Vet. App. 141 (1992)); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well- 
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Alternatively, under 38 C.F.R. § 3.303(b) (1999), 
service connection may be awarded for a "chronic" condition 
when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307 (1999)) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition. See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

The service medical records show that the veteran had no 
complaints of headaches upon entry into service in January 
1974 and he was considered qualified for duty.  Subsequently, 
on the separation examination in December 1978, it was 
indicated that the veteran had a history of a head injury in 
an August 1977 auto accident.  It was indicated that the 
veteran had several superficial lacerations to the head and 
face.  In January 1979, the veteran filed a claim for service 
connection for disabilities to include residual headaches 
from an auto accident in service in August 1977.  On a VA 
examination in October 1979, it was indicated that the 
veteran suffered a head injury two years previously.  He 
currently had headaches.  The diagnoses included post 
traumatic headaches.  VA outpatient records dating from March 
1979 to September 1989 include that the veteran had migraine 
headaches secondary to concussion from a motor vehicle 
accident in service.  A VA record from March 1996 includes 
that the veteran had migraine headaches since a head injury.  
Therefore, due to the chronicity of the veteran's complaints 
and the diagnosis of post traumatic headaches, without any 
evidence of intervening head trauma, the veteran's claim for 
service connection for headaches is plausible.  


ORDER

To the extent that rating action dated in January 1980 is not 
final, the appeal is granted.

To the limited extent that the veteran's claim of entitlement 
to service connection for headaches is well grounded, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
headaches is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  In this case, a VA 
examination is needed to address the medical issues presented 
on appeal. 

Further, the Board notes that the RO has a duty to attempt to 
obtain the veteran's service medical records, particularly in 
this case, as the veteran has indicated that he received 
treatment for a head injury suffered in an automobile 
accident in August 1977 at Hahn Air Force Base in Germany.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  A search 
for any additional service medical records including for this 
time period should be accomplished.   

Additionally, there is an indication in the record that the 
veteran has been treated at the Washington, DC VA Medical 
Center.  Treatment records from this facility should be 
requested prior to a VA examination.  VA has a duty to assist 
the veteran in the development of facts pertaining to this 
claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all of the 
veteran's service medical records from 
his period of service from August 1974 to 
January 1979.  As part of this, the RO 
should write Hahn Air Force Base and 
obtain the report of the veteran's 
hospitalization and any outpatient 
treatment at this facility in or around 
August 1977 and thereafter.  If these 
records are unable to be located, this 
should be documented.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for headaches 
since service.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained, to include those from the 
Washington, DC VAMC (including 
employment medical records.)

3.  The RO should contact the appellant 
and advise him that he can submit 
alternate evidence to support his 
contention that service connection is 
warranted for headaches.  This evidence 
may take the following forms.  However, 
the appellant may submit any other 
evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, pharmacy prescription records 
and insurance examinations.  

4.  Thereafter, the veteran should be 
afforded a VA neurological examination 
regarding headaches.  The veteran and his 
representative should be notified of the 
date, time, and place of the examination 
in writing.  All necessary diagnostic 
testing should be done as required.

The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  

The examiner should express a medical 
opinion for the record on the following 
question(s):

Is it as least as likely as not that 
any current headaches had its onset 
in service, including as a result of 
an automobile accident?  If so, the 
diagnosis of a disability 
characterized by headaches should be 
specified.

In answering this question the examiner 
should respond using the phrase 
highlighted in the above question.  This 
is the standard of proof that the Board 
uses in adjudicating claims involving 
direct service connection.  The examiner 
should avoid using phrases like 
"possibly", "may have", "could 
have".  If the physician agrees or 
disagrees with any opinion of record 
concerning the etiology of the veteran's 
headaches, he may comment on the reasons 
therefor. 

5.  Upon receipt, the RO should review 
the examination report to ensure that it 
is adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



